DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 15 April 2021 has been entered. Claims 9, 19 and 21 have been cancelled. New claims 22 and 23 have been added. Claims 1-8, 10-18, 20, 22 and 23 are pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-18, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0064662 A1 to Hinz et al. (Hinz) in view of US 2019/0001268 A1 to Chen et al. (Chen), US 2018/0353905 A1 to Li et al. (Li) and US 2015/0275730 A1 to Gupta et al. (Gupta).
In reference to claim 1, Hinz discloses an exhaust gas treatment system for an internal combustion engine, the exhaust gas treatment system comprising: an exhaust gas pathway (see Fig. 1) configured to receive exhaust gas from the internal combustion engine (110); a first treatment element (200) positioned within the exhaust gas pathway, the first treatment element including an inlet channel including a selective catalytic reduction (SCR) washcoat (par. 
However, Chen discloses a similar SCR filter treatment element (par. 0231) including an SCR washcoat and a precious metal catalyst (see Figs.). Chen further discloses a NOx storage layer (“PNA” in Figs.) coated under (Fig. 1) or over (Fig. 13) the SCR washcoat, wherein the NOx storage layer is configured to capture and store NOx at temperatures within a first temperature range (par. 0003) and release stored NOx at a temperature greater than the first temperature range (par. 0268-0269). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the NOx storage layer disclosed by Chen into the first treatment element of Hinz. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Chen teaches the combination advantageously provides for improved cold-start emissions and reduced size (par. 0003, 0266-0269).
Additionally, Li discloses a similar SCR filter (10, Fig. 1) including an SCR catalyst (par. 0048) and a precious metal catalyst layer fully infiltrating a thickness of the porous filter wall between the inlet side and the outlet side (pars. 0049-0050). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a catalyzed filter including precious metal zones disclosed by Li into the system of the modified Hinz. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Li teaches that the catalyst advantageously improves combustion of particulates during regeneration (pars. 0007-0008) while reducing size and cost (par. 0010).
Furthermore, Gupta discloses a system similar to Hinz including a first element being an SCR filter (18, Fig. 1), a second element being an SCR catalyst (20), first (28) and second (30) injectors and a controller configured to control a flow of the first reductant through the first injector based on a temperature of the exhaust gas proximate the first treatment element and to control a flow of the second reductant through the second injector based on a temperature of the exhaust gas proximate the second treatment element, wherein the controller is configured to reduce the flow of the first reductant when the temperature of the exhaust gas proximate the first treatment element exceeds a first threshold temperature, and wherein the controller is configured to increase the flow of the second reductant when the temperature of the exhaust gas proximate the second treatment element exceeds a second threshold temperature, flow of the second reductant through the second injector based on a temperature of the exhaust gas proximate the second treatment element (par. 0050; Fig. 8). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller disclosed by Gupta into the system of the modified Hinz. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as the control scheme advantageously prevents wasted reductant through ammonia oxidation thereby reducing cost of operation, as taught by Gupta (par. 0003-0004).
In reference to claim 2, the modified Hinz teaches the exhaust gas treatment system of claim 1, wherein: the first treatment element includes an inlet end and an outlet end opposite the inlet end, the inlet channel extends from the inlet end toward the outlet end, the outlet channel extends from the outlet end toward the inlet end, and a distance between the outlet end and the inlet end defines a length of the first treatment element (Hinz, par. 0018).
In reference to claim 3, the modified Hinz teaches the exhaust gas treatment system of claim 2, wherein the precious metal catalyst layer includes a substantially uniform concentration of precious metal along the length of the first treatment element (Hinz, par. 0022).
In reference to claim 4, the modified Hinz teaches the exhaust gas treatment system of claim 2, wherein a concentration of precious metal in the precious metal catalyst layer varies along the length of the first treatment element (Hinz, pars. 0122-0123).
In reference to claim 5, the modified Hinz teaches the exhaust gas treatment system of claim 4, wherein: the precious metal catalyst layer includes a first concentration of precious metal along a first portion of the length, the precious metal catalyst layer includes a second concentration of precious metal along a second portion of the length, and the first concentration is at least 20% greater than the second concentration (Hinz, pars. 0122-0123; anticipation of ranges MPEP 2131.03).
In reference to claim 6, the modified Hinz teaches the exhaust gas treatment system of claim 5, wherein: the inlet channel, the outlet channel, and the porous filter wall are integrally formed together as part of a monolithic filter substrate, the first concentration is between 6 grams of precious metal per cubic foot of filter substrate and 40 grams of precious metal per cubic foot of filter substrate, and the second concentration is between 5 grams of precious metal per cubic foot of filter substrate and 20 grams of the precious metal per cubic foot of filter substrate Hinz, pars. 0122-0123; anticipation of ranges MPEP 2131.03).
In reference to claim 7, the modified Hinz teaches the exhaust gas treatment system of claim 2, wherein the SCR washcoat extends along at least 5% of the length of the first treatment element, and wherein the SCR washcoat is at least partially impregnated into the porous filter wall (Hinz, par. 0019; the entire wall is coated).
In reference to claim 8, the modified Hinz teaches the exhaust gas treatment system of claim 7, wherein the SCR washcoat extends along at least 50% of the length of the first treatment element (Hinz, par. 0019; the entire wall is coated).
In reference to claim 10, the modified Hinz teaches the exhaust gas treatment system of claim 1, wherein the first threshold temperature is about 300 degrees Celsius, and wherein the second threshold temperature is about 200 degrees Celsius (Gupta discloses an operational range of an SCR catalyst being between 200-400 degrees Celsius and thus the threshold temperatures would be set appropriately; par. 0003).
	In reference to claims 11-18, 20 and 22, the system claimed is substantively identical to and includes all of the limitations recited in claims 1-8 and 10. See rejections above; the same rationale applies.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Hinz as applied to claim 22 above, and further in view of US 2015/0247437 A1 to Ancimer et al. (Ancimer).
In reference to claim 23, the modified Hinz teaches the exhaust gas treatment system of claim 22, but fails to explicitly disclose a desulfuring regeneration. However, Ancimer discloses a similar system including the same elements of a filter (95; Figs. 3-9), an SCR catalyst (94), a PNA (90) and precious metal catalyst (98). Ancimer recognizes the problem of sulfur accumulation on PNA devices (par. 0060) and discloses a controller configured to periodically initiate a desulfuring regeneration cycle by increasing a concentration of hydrocarbons in the exhaust gas and increasing the flow of the first reductant through the first injector to oxidize sulfur contamination in the first treatment element at temperatures between 400 and 500 degrees Celsius (pars. 0060, 0062, 0091). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique disclosed by Ancimer into the system of the modified Hinz. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Ancimer teaches the operation advantageously removes accumulated sulfur, thereby restoring the functionality of the PNA.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-18, 20, 22 and 23 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0230582 A1, US 20200224576 A1 and US 20190153921 A1 each disclose a combination SCR filter with a NOx adsorbing layer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached on M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746
28 April 2021